








Exhibit 10.1




Schedule 6(i)(1)







Shares to be issued at closing:




Brian Hebb

633,051 shares

498 Newtown Road

Littleton, MA  01460

SS ###-##-####




Par 3 Trust

2,542 shares

498 Newtown Road

Littleton, MA  01460

EIN 01-7466139







Shares to be issued but held until completion of audit:




Brian Hebb

131,415 shares

498 Newtown Road

Littleton, MA  01460

SS ###-##-####




Par 3 Trust

530 shares

498 Newtown Road

Littleton, MA  01460

EIN 01-7466139











1





